Walker, J.
The decision of this case is referable to the case of Croft v. The State, 15 Texas 576, and the case of The State v. Killough, 32 Texas, 74, and cases decided at the present term.
*507The indictment is almost, if not precisely, in the-words of the statute, Article 2155, Paschal’s Digest. But the indictment in this case would have been good at common law. (See Wharton’s American Criminal Law, 1281, et seq.; Train & Hurd’s Precedents, p. 44, and notes 2 and 3.)
The judgment of the district court is reversed.
Reversed.